THIRD DIVISION
                                              JANUARY 31, 2007




No. 1-06-0170

In re M.T., Alleged to be a Person       )    Appeal from the
Subject to Involuntary Treatment With    )    Circuit Court of
Psychotropic Medication                  )    Cook County.
                                         )
(The People of the State of Illinois,    )
                                         )
                Petitioner-Appellee,     )    No. 06 COMH 130
                                         )
v.                                       )
                                         )
Maria T.,                                )    Honorable
                                         )    Nathaniel R. Howse,
                Respondent-Appellant).   )    Judge Presiding.



     JUSTICE GREIMAN delivered the opinion of the court:

     Respondent, Maria T., appeals from an order of the circuit

court of Cook County authorizing her involuntary treatment with

psychotropic medication.   She contends that the order should be

reversed because the State failed to prove by clear and

convincing evidence that the benefits of the medication

outweighed the harm.

     The State, through Dr. Joanna Poniaquwicz of Lutheran

General Hospital, petitioned the court on January 11, 2006, to

begin the involuntary treatment of respondent with psychotropic

medications pursuant to section 2-107.1 of the Mental Health and

Developmental Disabilities Code (Code) (405 ILCS 5/2-107.1 (West

2004)).   In the petition, Dr. Poniaquwicz stated that respondent

suffered from paranoid schizophrenia, that she was currently

psychotic and unable to function, and sought to medicate her with
1-06-0170



Proloxin Decanoate (12.5- to 25-milligram injection every two

weeks), and alternatively with Risperidone1 Consta (25- to

50-milligram injection every two weeks), oral Proloxin tablets

(up to 40 milligrams per day), and oral risperidone tablets (up

to 8 milligrams per day).

     On January 13, 2006, Dr. Poniaquwicz responded to a routine

bill of particulars, stating that respondent had been

involuntarily admitted to Chicago Read Hospital in December 2004,

received Proloxin Decanoate, and responded "well," as she was

able to care for herself and be discharged from the hospital in

March 2005.   However, because respondent became noncompliant with

her medication, she was readmitted to Swedish Covenant Hospital

in November 2005.

     On January 20, 2006, a hearing was held on the State's

petition.   Nancy S., respondent's daughter, testified regarding

the series of events leading to respondent's present

hospitalization.    During the first two weeks of November 2005,

respondent told her that she owned at least one other home, which

she did not, and that when she went there to bathe herself, the

police came and took her to Swedish Covenant Hospital.    She also

told her that she was the Virgin Mary, that she was rich, and

that banks owed her money.    On December 22, 2005, when Nancy took


     1
       "Risperidone" and "Risperdal" are used interchangeably
throughout the record.


                                - 2 -
1-06-0170



respondent to a grocery store, respondent was reluctant to

purchase fruits, vegetables, and milk for fear of contamination.

On January 5, 2006, respondent told Nancy that she had not been

eating because her food was being poisoned, which statement

respondent had made to her at least six times during December

2005.   Nancy had also noticed that respondent had lost about 15

pounds from October 2005 to the time of the hearing.

     On January 6, 2006, respondent was admitted to Lutheran

General Hospital and continued to express that her food was being

poisoned.   She also told Nancy to cover herself to prevent

people from inserting objects into her orifices and that she had

inserted tampons "in her behind."   In addition, respondent told

Nancy that her home was "fine" and that she had been using the

heat; however, when Nancy visited there five days later, she had

to crawl through a broken window to enter the house because the

entrance was barricaded, the refrigerator was unplugged and in

the living room with a chain around it, the furnace was turned

off, the oven was turned on and opened, and a waffle iron was

turned on to heat the basement.   Respondent subsequently told

Nancy, on January 8, 2006, that she could not eat the hospital

food because it smelled "funny" and because voices had told her

not to do so.

     Nancy further testified that respondent had been on long-

term psychotropic medications in the past, most recently from




                               - 3 -
1-06-0170



October 2004 through February 2005, when she was involuntarily

admitted to Read Hospital.    At that time, respondent was

prescribed Risperdal, among other things, and after receiving

this medication, respondent was more rational, did not

hallucinate as often, and talked more about everyday life.

Although she experienced some side effects from the medication,

they were able to be controlled.    When respondent was discharged,

she was still "a little paranoid," but she was better able to

care for herself and her home, i.e., she bought a wider variety

of foods, gained weight, cleaned her house, and used space

heaters.    Nancy acknowledged that she "probably" told Dr.

Poniaquwicz that Risperdal had not done respondent "a lot of

good" in the past.

     Dr. Poniaquwicz, an expert in the field of psychiatry and

respondent's attending physician, testified that respondent was

admitted to Lutheran General Hospital on January 6, 2006.     Dr.

Poniaquwicz first examined respondent on January 7, 2006, and

about six days a week thereafter.    Based on her inquiry into

respondent's social history, including talking to Nancy,

reviewing respondent's medical records, and discussing the case

with her peers, she opined that respondent suffered from paranoid

schizophrenia and had done so for 26 years.    Respondent was

currently symptomatic and experiencing paranoid delusions, i.e.,

her food was being poisoned and voices were telling her not to




                                - 4 -
1-06-0170



eat.    She was also displaying disorganized behaviors, i.e., she

attempted to tie a stocking around her neck and knelt on her bed

with the covers over her head.    In addition, respondent was

displaying isolating behaviors and talking to herself.     Based on

respondent's condition, i.e., her inability to keep her house

safe or eat properly, Dr. Poniaquwicz believed that respondent's

ability to function had deteriorated.

       On January 9, 2006, Dr. Poniaquwicz observed respondent

attempting to tie a stocking around her neck and concluded that

respondent presented a threat to herself and that she lacked the

capacity to make decisions regarding her treatment.    She

therefore administered two separate, 10-milligram emergency doses

of Proloxin to respondent.    Although respondent became calmer

after receiving the medication, she complained that she was tired

and that her tongue felt large after the second dose was

administered on January 13, 2006.    Dr. Poniaquwicz explained that

respondent had experienced a dystonic reaction to the medication,

a side effect which caused her tongue muscle to tense up, so Dr.

Poniaquwicz issued a "stat" order for Cogentin to relieve the

side effect.    Because the Cogentin did not completely resolve the

issue, Dr. Poniaquwicz subsequently ordered Benadryl, which

completely resolved the problem.    Dr. Poniaquwicz then

discontinued the administration of Proloxin for two reasons: the




                                 - 5 -
1-06-0170



side effects and her uncertainty regarding the amount of time she

could administer the medication under the circumstances.

     Despite respondent's reaction, Dr. Poniaquwicz still sought

permission to treat respondent with Proloxin Decanoate and,

alternatively, with Risperdal Consta, oral tablets of Proloxin,

and oral tablets of Risperdal, in the dosages indicated in the

petition, for 90 days.   Dr. Poniaquwicz based her request on the

fact that respondent had historically responded best to Proloxin,

as she had taken it during her last inpatient hospitalization and

in the 1990s during a hospitalization in Montana.   Moreover,

Nancy had told her that when respondent had previously taken

Proloxin for an extended period of time, her symptoms markedly

diminished and that she was able to function independently and be

discharged from the hospital.   With regard to the risperidone,

Dr. Poniaquwicz testified that Nancy had informed her that

respondent had responded well to the medication in the past and

that she would have to further explore Nancy's statement that it

had not done respondent "much good."

     Dr. Poniaquwicz acknowledged that the possible side effects

of Proloxin, as well as the alternative medications listed in the

petition, included tardive dyskinesia, extrapyramidal symptoms,

dystonia, tremor, akinesia, neuroleptic malignant syndrome (NMS),

and diabetes.   She further acknowledged that respondent's age and

gender put her at an increased risk of developing tardive




                                - 6 -
1-06-0170



dyskinesia, i.e., abnormal movements, and NMS, which was

potentially, but rarely, fatal.   Nevertheless, Dr. Poniaquwicz

opined that the anticipated benefits of administering the

proposed psychotropic medications outweighed the possible harm

because the side effects could be "remedied with appropriate

medications," and she "hoped" and "believed" that the requested

medications would enable respondent to function independently,

eat regularly, and be discharged from the hospital.    She

conversely believed that, if left untreated, respondent's

symptoms would worsen, her condition would further deteriorate,

and she would be unable to live independently.   Dr. Poniaquwicz

further opined that a less restrictive treatment was

inappropriate for respondent's condition.

     Dr. Poniaquwicz finally testified that due to respondent's

most recent reaction to Proloxin, she would start her on a low

dose, closely monitor whether she experienced any side effects,

and if so, administer the "appropriate medications" to counter

them.   She also stated that she would be available daily to

monitor respondent's response to the medications, would ensure

that the medications were safely and effectively administered

though various tests requested in the petition, e.g.,

electrocardiograms, metabolic profiles, and vital signs, and that

a psychiatrist would be available to intervene on an emergency

basis if respondent experienced adverse side effects.    At the




                               - 7 -
1-06-0170



conclusion of the hearing, the circuit court found that the State

had proved the factors necessary to grant the petition by clear

and convincing evidence. The court specifically found:

                    "[A]lthough there were some side

            effects, they were completely abated by the

            administration of counteracting drugs.      The

            alternative for this individual is her not

            [being] able to live a normal life in her

            home the way she wants to live it.    With the

            medication she can go back to living her

            life.    The physical harm can be abated by the

            counteracting drugs, and, therefore, the

            petition is granted."

The court then entered an order allowing Dr. Poniaquwicz to

administer Proloxin Decanoate (12.5- to 50-milligram injections

every two weeks) to respondent for 90 days.      The order

alternatively granted Dr. Poniaquwicz the authority to administer

Risperidone Consta (25- to 50-milligram injections every two

weeks), Proloxin tablets (up to 40 milligrams per day), and

risperidone tablets (up to 8 milligrams per day).

     In this appeal from that order, respondent asserts that the

State failed to prove by clear and convincing evidence that the

benefits of the medication outweighed the harm.        She thus

requests that the order of the circuit court be reversed.




                                   - 8 -
1-06-0170



     Initially, we observe that this case is moot.    The order

authorizing the administration of respondent's involuntary

treatment was effective for no more than 90 days, and thus

expired on April 20, 2006.    405 ILCS 5/2-107.1(a-5)(5) (West

2004).   Nevertheless, review of this appeal is appropriate under

the "public interest exception" to the mootness doctrine.    In re

Mary Ann P., 202 Ill. 2d 393, 401-02 (2002).

     Authorized involuntary treatment, i.e., the forced

administration of psychotropic medication, shall not be

administered to an adult recipient unless the State proves seven

specific factors, including that the benefits of the treatment

outweigh the harm, by clear and convincing evidence.    405 ILCS

5/2-107.1(a-5)(4) (West 2004); In re C.E., 161 Ill. 2d 200, 208,

221 (1994).   Clear and convincing evidence is deemed to be more

than a preponderance, but does not reach the degree of proof

necessary to convict a person of a criminal offense.    In re John

R., 339 Ill. App. 3d 778, 781 (2003).    On review, we give great

deference to the circuit court's factual findings and will not

reverse its decision merely because we may have reached a

different conclusion; instead, reversal is warranted only if the

circuit court's decision is manifestly erroneous, i.e., the error

is clearly evident, plain, and undisputable.    In re Jeffers, 239
Ill. App. 3d 29, 35 (1992).    For the reasons that follow, we do

not find this to be such a case.




                                - 9 -
1-06-0170



     The record before us discloses respondent's history and

deteriorating condition, i.e., her 26-year diagnosis of paranoid

schizophrenia, and her recent behaviors and delusions which

prohibited her from safely and properly caring for herself.

Based on these behaviors and respondent's inability to conduct a

reasonably safe existence, Dr. Poniaquwicz determined that the

benefits of administering psychotropic medications, primarily

Proloxin, outweighed the harm of the side effects.    She

anticipated that if treated with the proposed psychotropic

medications, respondent would be able to function independently,

eat regularly, and be discharged from the hospital.    She

conversely believed that, if left untreated, respondent's

symptoms would worsen, her condition would further deteriorate,

and she would be unable to live independently.

     Dr. Poniaquwicz based her opinion, in part, on Nancy's

report of respondent's positive response to Proloxin in the past.

When respondent had previously taken this medication for an

extended period of time, her symptoms markedly diminished, and

she was able to function independently and be discharged from the

hospital.   Nancy specifically told her that when respondent was

treated at Read Hospital with Proloxin (and Risperdal) from

October 2004 through February 2005, she was more rational, did

not hallucinate as often, talked more about everyday life, and

better cared for herself and her home upon discharge from the




                              - 10 -
1-06-0170



hospital.    Nancy also reported that although respondent had

experienced side effects from the medications, they were able to

be controlled.

     The evidence further showed that despite respondent's

dystonic reaction to the second 10-milligram dose of Proloxin on

January 13, 2006, Dr. Poniaquwicz was able to relieve the side

effects with Cogentin and Benadryl, and would be available daily

to monitor respondent's response to the medications and to

administer "appropriate medications" to counteract any side

effects.    In addition, the circuit court approved Dr.

Poniaquwicz's request for laboratory tests to ensure that the

psychotropic medications were administered safely and

effectively.    We thus conclude that the State provided clear and

convincing evidence that the benefits of administering

psychotropic medications to respondent outweighed the harm (405

ILCS 5/2-107.1(a-5)(4)(D) (West 2004)), and that the court's

order to that effect was not manifestly erroneous.

     In so finding, we reject respondent's arguments that the

circuit court's order should be reversed because the "side-

effect-relieving" medications were not requested in the petition

or authorized by the court, and because such medications posed

the risk of side effects.    A petitioner is not required to set

forth the specific medications she seeks to administer.    In re

Miller, 301 Ill. App. 3d 1060, 1071 (1998).    Moreover, while an




                               - 11 -
1-06-0170



order "shall *** specify the medications and the anticipated

range of dosages that have been authorized and may include a list

of any alternative medications and range of dosages" (405 ILCS

5/2-107.1(a-5)(6) (West 2004)), we have not found, and respondent

has not provided, any case law where an order entered under

section 2-107.1 was reversed because a medication used to quell

the side effects of a psychotropic medication was not listed in

the court's order.

     Rather, reviewing courts have reversed circuit court orders

where the order, and the court's oral ruling, failed to specify

the psychotropic medications and the range of dosages requested

in the petition.     See, e.g., In re Gwendolyn N., 326 Ill. App. 3d
427, 430-31 (2001); In re Williams, 305 Ill. App. 3d 506, 511-512

(1999); In re Len P., 302 Ill. App. 3d 281, 285 (1999).      Here,

the circuit court heard the harm and benefits associated with all

of the medications listed in the petition, and its order properly

enumerated each of those medications and ranges of dosages.         In

re Mary Ann P., 202 Ill. 2d at 405.      In addition, the circuit

court's ruling made it clear that the side effects of the

psychotropic medications were to be relieved with "counteracting

drugs."   Thus, we find no cause for reversal based on

respondent's argument with regard to the auxiliary medications.

     We further find that reversal is not warranted where

respondent failed to object to the omission of the counteracting




                                - 12 -
1-06-0170



drugs when the court entered its order, and where the record

shows that Dr. Poniaquwicz was intimately familiar with

respondent's treating protocol.   Dr. Poniaquwicz treated

respondent when she experienced side effects from Proloxin, acted

as respondent's attending physician for weeks before the hearing,

and intended to continue in that role when the requested

medications were administered.

     Moreover, respondent has failed to argue or demonstrate that

she was prejudiced by the omission of the counteracting

medications from the order.   In re Miller, 301 Ill. App. 3d at

1072.   Instead, she merely asserts that Dr. Poniaquwicz lacked

the authorization to administer counteracting medications to her

in the event that she experienced side effects from the

psychotropic medications.   This argument is clearly refuted by

the record.

     Finally, we refuse to consider respondent's argument, raised

for the first time on appeal, that Cogentin and Benadryl may

cause side effects.   In re Jeffers, 239 Ill. App. 3d at 37.

     Accordingly, we affirm the order of the circuit court of

Cook County.

     Affirmed.

     THEIS, P.J., and KARNEZIS, J., concur.




                              - 13 -